Order entered January 6, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                         V.

                  HILARY THOMPSON HUTSON, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04855-2019

                                      ORDER

      Before the Court are (1) court reporter Janet L. Dugger’s January 5, 2021

request for an extension of time to file the reporter’s record and (2) Collin County

District Clerk Lynne Finley’s January 5, 2021 letter explaining to the Court that

the clerk’s record has not been filed because an additional fee for the record was

determined after appellant had tendered payment, and appellant has not yet paid

the additional portion.
      We GRANT Ms. Dugger’s extension request and ORDER the reporter’s

record be filed no later than March 1, 2021. We further ORDER appellant to file,

no later than January 19, 2021, written verification of payment for the clerk’s

record. We caution Ms. Dugger that further extension requests will be disfavored

and we caution appellant that failure to file the requested verification may result in

dismissal of the appeal without further notice, see TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dugger, Ms. Finley, and the parties.




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE